Citation Nr: 1311568	
Decision Date: 04/08/13    Archive Date: 04/19/13

DOCKET NO.  11-13 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

The Veteran and his daughter


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1953 to November 1955.

The Veteran's claim comes before the Board of Veterans' Appeals (Board) on appeal from a February 2011 rating decision of the U.S. Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, which denied the Veteran's original claim of entitlement to service connection for bilateral hearing loss.  The Veteran filed a Notice of Disagreement (NOD) in February 2011.  The RO issued a Statement of the Case (SOC) in March 2011.  In May 2011, the Veteran filed his Substantive Appeal.  Thus, the Veteran perfected a timely appeal of this issue.

In January 2013, the Veteran testified at a videoconference Board hearing before the undersigned.  A transcript of the hearing has been included in the claims file.

The Veteran's Virtual VA paperless claims file was also reviewed and considered in preparing this remand.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the claim can be properly adjudicated.   

The Veteran perfected a timely appeal regarding his claim of entitlement to service connection for bilateral hearing loss.  The record, however, contains a decision document that reflects that the RO granted service connection for the Veteran's bilateral hearing loss in a January 2012 rating decision shown in the Veteran's Virtual VA paperless claims file.  The RO assigned an initial noncompensable (0 percent) disability rating, effective September 28, 2010, the date of the Veteran's service connection claim.  However, the Veteran was not notified of this grant.  The Veteran's paper claims file and Virtual VA claims file do not contain a notification letter following the January 2012 rating decision.  There is no acknowledgement of the January 2012 rating decision in the paper file or any indication in the paper file that the January 2012 rating decision is in error.  The Board cannot simply ignore the fact that the January 2012 rating decision exists.  Consequently, it is unclear whether there remain any allegations of errors of fact or law for appellate consideration and so the record must be clarified before the Board can proceed with appellate consideration.  See 38 U.S.C.A. § 7105 (West 2002).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2012).  Expedited handling is requested.)

1.  Clarify for the record the circumstances surrounding the January 2012 rating decision (as shown in the Virtual VA claims file) in which service connection for bilateral hearing loss is granted, and render a finding on whether the issue of entitlement to service connection for bilateral hearing loss continues to be in appellate status. 

2.  If the benefit sought on appeal remains denied, the Veteran and his representative should be issued a supplemental statement of the case and given an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



